DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 03/22/2021 in parent Application No. 17/163,633, filed on 02/01/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show text labels [i.e., components: 1-3 and N1] as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claims 1, 8, and 15 recite:
a controller that is configured to: 
identify a first language into which a content of a speech that is input is to be translated, based on first information about a place, 
estimate an intention of the content of the speech based on the content of the speech that is translated into the first language, 
select a service to be provided, based on the intention that is estimated, 
and provide a guide related to the service in a language of the speech.

This relates to human organizing of ideas and reads on a human: 
identifying a first language of an utterance of another human (i.e., second human) speaking based on the location or where the second human is from,
determining the meaning of the utterance/speech of the other human, based on a translation of the utterance (e.g., provided by another human (i.e., third human)),
selecting/deciding upon a response to the second human’s speech, based on the meaning or intent of the second human,
and reading said response out loud.
This judicial exception is not integrated into a practical application because for example: for example, the claims recite “a controller” and in [0014] of the as filed specification “The information processing apparatus is a server, for example. However, the information processing apparatus is not limited to a server, and may be a smartphone, a tablet terminal, a personal computer (PC), or a user terminal of a car navigation system, for example. The controller is a processor, for example.” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 
The independent claim 16, the claim recites:
transmit, to a server, a content of a speech that is input, and receive a guide related to a service in a language of the speech, the guide being transmitted from the server that is configured to translate the content of the speech into a first language that is identified based on first information about a place, estimate an intention of the content of the speech based on the content of the speech that is translated into the first language, and select the service based on the intention that is estimated.

This relates to human organizing of ideas and reads on a human (i.e., second human): 
talking to another human that is receiving the utterance,
receiving a response from the other human in the same language,
wherein the response is translated by the other human by:
identifying a first language of an utterance of another human (i.e., second human) speaking based on the location or where the second human is from,
determining the meaning of the utterance/speech of the other human, based on a translation of the utterance (e.g., provided by another human (i.e., third human)),
selecting/deciding upon a response to the second human’s speech, based on the meaning or intent of the second human.
This judicial exception is not integrated into a practical application because for example: for example, the claims recite “a server” and in [0014] of the as filed specification “The information processing apparatus is a server, for example. However, the information processing apparatus is not limited to a server, and may be a smartphone, a tablet terminal, a personal computer (PC), or a user terminal of a car navigation system, for example. The controller is a processor, for example.” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 

With respect to claims 2, 9, and 17, the claims recite:
wherein the first language is different from the language of the speech.
The claims relate to human organizing of ideas. This reads on a human determining that both languages received from other humans (i.e., second and third human) are different from each other. No additional limitations are present. 	
	With respect to claim 3, the claims recite:
comprising intention understanding engines corresponding to a plurality of languages, wherein the controller is configured to select and use an intention understanding engine corresponding to the first language to estimate the intention.

The claims relate to human organizing of ideas. This reads on a human following a predetermined set of rules or criteria (i.e., intention understanding engine for each language) in order to select/choose the appropriate set of rules (depending on the language(s) being received). The additional limitation of the controller is addressed above (see claim 1).	
With respect to claims 4 and 11, the claims recite:
wherein the first information is location information of a device to which the speech is input, and the first language is a used language of a country that is indicated by the location information.

The claims relate to human organizing of ideas. This reads on a human determining that the information regarding the second human’s location correspond to their physical location and that the language of the second human is a language spoken in the Country (based on location) of the second human’s location. 
This judicial exception is not integrated into a practical application because for example: for example, the claims recite “a device” and in [0014 and 0020] of the as filed specification “[0014] The information processing apparatus is a server, for example. However, the information processing apparatus is not limited to a server, and may be a smartphone, a tablet terminal, a personal computer (PC), or a user terminal of a car navigation system, for example. The controller is a processor, for example. [0020] [0020]   The user terminal 2 is a smartphone, a tablet terminal, a PC, or an in-vehicle device such as a car navigation system, for example.” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 

With respect to claims 5, 12, and 20, the claims recite:
wherein the first information is information indicating a preference, regarding a place, of a user of a device to which the speech is input.

The claims relate to human organizing of ideas. This reads on a human determining that the information related to the location of the second human is a location preferred/chosen by the second user. The additional limitation of the device was addressed above (see claim 4). 	
With respect to claims 6 and 13, the claims recite:
wherein the information indicating a preference, regarding a place, of the user is a ranking of appearances of countries in at least one of a search history, schedule information, or a record of delivered information.

The claims relate to human organizing of ideas. This reads on a human determining that the information related to the location of the second human is a location from a list of places that the second user has visited recently; where the list of places is listed in order of, for example, frequency of visits to said place. No additional limitations are present. 	
With respect to claims 7 and 14, the claims recite:
wherein the controller is configured to translate the intention that is estimated in the first language into a second language that is used to select the service, and select the service to be provided, based on the intention that is translated into the second language.

The claims relate to human organizing of ideas. This reads on a human translating the context of a second humans’ speech into a second language and determining a response to said second human’s speech based on the translated context. No additional limitations are present. 	
With respect to claim 10, the claims recite:
wherein an intention understanding engine corresponding to the first language is selected among intention understanding engines corresponding to a plurality of languages and used to estimate the intention.

The claims relate to human organizing of ideas. This reads on a human following a predetermined set of rules or criteria (i.e., intention understanding engine for each language) in order to select/choose the appropriate set of rules (depending on the language(s) being received) to determine the meaning of the second human’s speech. No additional limitations are present. 	
With respect to claim 18, the claims recite:
wherein the server is configured to include intention understanding engines corresponding to a plurality of languages, and select and use an intention understanding engine corresponding to the first language to estimate the intention.

The claims relate to human organizing of ideas. This reads on a human following a predetermined set of rules or criteria (i.e., intention understanding engine for each language) in order to select/choose the appropriate set of rules (depending on the language(s) being received). The additional limitation of the server is addressed above (see claim 16).	
With respect to claim 19, the claims recite:
to transmit, to the server, location information of the computer as the first information, and the first language is a used language of a country that is indicated by the location information.

The claims relate to human organizing of ideas. This reads on a human determining that the information regarding the second human’s location correspond to their physical location and that the language of the second human is a language spoken in the Country (based on location) of the second human’s location. The additional limitation of the server is addressed above (see claim 16).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US 10579742 B1) further in view of Kuczmarski et al. (WO 2019172946 A1) and Pitschel et al. (US 20140272821 A1). 

As to independent claim 1, Fernandez teaches:
An information processing apparatus comprising a controller (see Col. 4, lines 21-22 and Col. 14, lines 35-42: “(8) In some implementations, the input data may be translated from one NL to another NL… (63) … The network interface(s) may include one or more network interface controllers (NICs) or other types of transceiver devices configured to send and receive communications over one or more networks using any network protocol.”) that is configured to: 
identify a first language into which a content of a speech that is input is to be translated, based on first information about a place (see Col. 9, lines 29-37: “(28) The input data 106 may be received (202). As described above, input data 106 may include text data and/or audio data (e.g., speech input) provided by the user 102(1). (29) The input data 106 may be translated (204) from a first NL to a second NL. In some implementations, the second NL may be specified by the user 102(1). In some implementations, the second NL may be determined based on language preferences, location, and/or other characteristic(s) of the user 102(2) who is to receive the output data 120.”), 

However, Fernandez does not explicitly teach, but Kuczmarski et al.  does teach:
estimate an intention of the content of the speech based on the content of the speech that is translated into the first language (see ¶ [0012]: “… translating at least a portion of the speech recognition output from the first language to a second language to generate an at least partial translation of the speech recognition output; identifying a second language intent of the user based on the at least partial translation; fulfilling the second language intent to generate second fulfillment information;”), 
Fernandez and Kuczmarski et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in language translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez to incorporate the teachings of Kuczmarski et al. of estimate an intention of the content of the speech based on the content of the speech that is translated into the first language which provides the benefit of improving the quality of automated assistant 120 in already supported languages ([0084] of Kuczmarski et al.).

However, Fernandez in combination with Kuczmarski et al.  do not explicitly teach, but Pitschel et al. does teach:
select a service to be provided, based on the intention that is estimated (see ¶ [0163-0164]: “[0163] In the process 400, the digital assistant receives (402), from a user, a first speech input spoken in a first language. The digital assistant infers (404) a user intent based on at least the first speech input in the first language. Based on the inferred user intent, the digital assistant generates (406) one or more alternative expressions of the first speech input in the first language. The digital assistant provides (408) feedback to the user introducing the alternative expressions as a more preferred input to express the inferred user intent than the first speech input provided by the user. [0164] In an example scenario, the user provides a speech input in English to the digital assistant "Where can I buy a torch?" The user, being a non-native English speaker, may not be aware that the term "torch" has a different meaning in the United States than in other English-speaking countries. […] Based on the inferred intent and the user's current location (e.g., in the United States), the digital assistant generates at least one alternative expression for the term "torch," such as "flashlight" and provides that alternative expression [i.e., service based on user intent] to the user. […] For example, the paraphrase provided by the digital assistant can be in the form of a confirmation request "Did you mean you want to buy a "flashlight" which uses dry batteries instead of a burning fuel?" Alternatively, the digital assistant optionally says "Searching for stores nearby that sell flashlights . . . ."”), and 
provide a guide related to the service in a language of the speech (see ¶ [0164]: “[…] For example, the paraphrase provided by the digital assistant can be in the form of a confirmation request "Did you mean you want to buy a "flashlight" which uses dry batteries instead of a burning fuel?" [i.e., guide related to service] Alternatively, the digital assistant optionally says "Searching for stores nearby that sell flashlights . . . ." [i.e., guide related to service]”).
Fernandez in combination with Kuczmarski et al. and Pitschel et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in language translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez in combination with Kuczmarski et al. to incorporate the teachings of Pitschel et al. of select a service to be provided, based on the intention that is estimated and provide a guide related to the service in a language of the speech which provides the benefit of being helpful for non-native speakers visiting a foreign country (e.g., overseas students, business travelers, tourists, etc.), to learn and remember the local language and usage in context ([0079] of Pitschel et al.).

As to independent claim 8, Fernandez in combination with Kuczmarski, et al., and Pitschel et al. teach the limitations as in claims claim 1, above. 
Fernandez further teaches: 
An information processing method (see Col. 2, lines 27-43 citation as in claim 1 above.) comprising: 
[the limitations as in claim 1 above].

As to independent claim 15, Fernandez in combination with Kuczmarski, et al., and Pitschel et al. teach the limitations as in claims claim 1, above. 
Fernandez further teaches: 
A computer-readable non-transitory recording medium stored with a program for causing a computer to perform the information processing method according to claim 8  (see Col. 13, lines 47-67: “(60) One or both of the memory 620 or the storage device(s) 630 may include one or more computer-readable storage media (CRSM). […] In some implementations, the CRSM may include a data store that provides storage of computer-readable instructions or other information in a non-transitory format.”).

Regarding claims 2 and 9, Fernandez in combination with Kuczmarski et al., and Pitschel et al. and Lee et al. teach the limitations as in claims claim 16. 
However, Fernandez in combination with Kuczmarski et al. and Pitschel et al.  do not explicitly teach, but Lee et al. does teach:
Fernandez further teaches: 
wherein the first language is different from the language of the speech (see Col. 4, lines 21-22: “(8) In some implementations, the input data may be translated from one NL to another [i.e., different] NL…”).
Regarding claims 5 and 12, Fernandez in combination with Kuczmarski, et al., and Pitschel et al. and Lee et al. teach the limitations as in claims 1 and 8.
Fernandez further teaches: 
wherein the first information is information indicating a preference, regarding a place, of a user of a device to which the speech is input (see Fig. 1, Col. 5, lines 47-52, and Col. 9, lines 32-37: “(13) … As shown in the example, two users 102(1) and 102(2) may respectively use user devices 104(1) and 104(2) to communicate with one another. (29) The input data 106 may be translated (204) from a first NL to a second NL. In some implementations, the second NL may be specified by the user 102(1). In some implementations, the second NL may be determined based on language preferences [i.e., preference], location [i.e., place], and/or other characteristic(s) of the user 102(2) [i.e., associated with device to which the speech is input] who is to receive the output data 120 [i.e., input speech].”).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US 10579742 B1) further in view of Kuczmarski et al. (WO 2019172946 A1) and Pitschel et al. (US 20140272821 A1) as applied in claim 1 and 8, above and further in view of Ruiz et al. (US 10891435 B1).

Regarding claim 3, Fernandez in combination with Kuczmarski, et al., and Pitschel et al. teach the limitations as in claims claim 1, above. 
However, Fernandez in combination with Kuczmarski et al. and Pitschel et al. do not explicitly teach, but Ruiz et al. does teach:
comprising intention understanding engines corresponding to a plurality of languages (see Fig. 3A and Col. 6, lines 15-29: “(30) In some embodiments, the natural language processing system 200 includes an intent model training module 215 that generates intent models (e.g., 230A and 230B) for the various languages supported by the system.”), 
wherein the controller is configured to select and use an intention understanding engine corresponding to the first language to estimate the intention (see Fig. 3A and Col. 6, lines 30-47: “(31) The natural language processing system 200 includes an intent determination module 220 that determines a user intent for a given user expression. The intent determination module 220 selects the intent model 230 that corresponds to the language of the user expression (e.g., an English intent model 230 if the user expression is in English).”).
Fernandez in combination with Kuczmarski et al. and Pitschel et al. and Ruiz et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in language translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez in combination with Kuczmarski et al. and Pitschel et al. to incorporate the teachings of Ruiz et al. of comprising intention understanding engines corresponding to a plurality of languages, wherein the controller is configured to select and use an intention understanding engine corresponding to the first language to estimate the intention which provides the benefit of having runtime speed advantages, since machine translation has already been performed and thus need not be performed when the query is being processed (Col. 8, lines35-45 of Ruiz).
Regarding claim 10, Fernandez in combination with Kuczmarski, et al., and Pitschel et al. teach the limitations as in claims claim 8, above. 
However, Fernandez in combination with Kuczmarski et al. and Pitschel et al. do not explicitly teach, but Ruiz et al. does teach:
wherein an intention understanding engine corresponding to the first language is selected among intention understanding engines corresponding to a plurality of languages and used to estimate the intention (see Fig. 3A and Col. 6, lines 15-29 and Col. 6, lines 30-47 citations as in claim 3 above.).
Fernandez in combination with Kuczmarski et al. and Pitschel et al. and Ruiz et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in language translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez in combination with Kuczmarski et al. and Pitschel et al. to incorporate the teachings of Ruiz et al. of wherein an intention understanding engine corresponding to the first language is selected among intention understanding engines corresponding to a plurality of languages and used to estimate the intention which provides the benefit of having runtime speed advantages, since machine translation has already been performed and thus need not be performed when the query is being processed (Col. 8, lines35-45 of Ruiz).

Claims 4,6, 11, and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US 10579742 B1) further in view of Kuczmarski et al. (WO 2019172946 A1) and Pitschel et al. (US 20140272821 A1) as applied in claim 1, 8, and 16, above and further in view of Osipova (US 20140180670 A1).

Regarding claims 4 and 11, Fernandez in combination with Kuczmarski, et al., and Pitschel et al. teach the limitations as in claims claim 1 and 8, above. 
Fernandez further teaches: 
wherein the first information is location information of a device to which the speech is input (see Fig. 1, Col. 5, lines 47-52, and Col. 9, lines 32-37: “(13) … As shown in the example, two users 102(1) and 102(2) may respectively use user devices 104(1) and 104(2) to communicate with one another. (29) The input data 106 may be translated (204) from a first NL to a second NL. In some implementations, the second NL may be specified by the user 102(1). In some implementations, the second NL may be determined based on language preferences, location, and/or other characteristic(s) of the user 102(2) [i.e., associated with device to which the speech is input] who is to receive the output data 120 [i.e., input speech].”)

However, Fernandez in combination with Kuczmarski et al. and Pitschel et al. do not explicitly teach, but Osipova does teach:
the first language is a used language of a country that is indicated by the location information (see Fig. 4 and ¶ [0037]: “Next, at step 404, the country or region detected at step 402 is used for searching in other databases or correspondence tables to determine a list of languages that are used or preferred in the particular country or region corresponding to the current location of the device performing the recognition.”).
Fernandez in combination with Kuczmarski et al. and Pitschel et al. and Osipova  are considered to be analogous to the claimed invention because they are in the same field of endeavor in language translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez in combination with Kuczmarski et al. and Pitschel et al. to incorporate the teachings of Osipova where the first language is a used language of a country that is indicated by the location information which provides the benefit of reducing time required for translation ([0061] of Osipova).

Regarding claims 6 and 13, Fernandez in combination with Kuczmarski, et al., and Pitschel et al. teach the limitations as in claims claim 5 and 12, above. 
However, Fernandez in combination with Kuczmarski et al. and Pitschel et al. do not explicitly teach, but Osipova does teach:
wherein the information indicating a preference, regarding a place, of the user is a ranking of appearances of countries in at least one of a search history, schedule information, or a record of delivered information (see ¶ [0038]: “At step 408, the languages identified at step 406 are added to a list of languages for use by the recognition and other OCR functionalities. In this way, a list of languages is proposed by the system based on geo-location data. In one embodiment, languages in the list of this type may be ranked according to how widely each language is used in the identified region or country. For example, the most widely used language should take first place in the list and should be suggested as the most probable language for recognition. For example, suppose that at step 402 the system determines that the geo-location of the electronic device (user) is Belgium (Kingdom of Belgium). According to a correspondence table there are three official languages in Belgium: French, Dutch and German. […] Any variety of data, metrics and preferences may be combined with the geo-location data to sort and arrange a list of languages to be used for recognition. One example of such other data may be a set of historical geo-location data [i.e., schedule information]. For example, if a traveler is fond of traveling to and staying in French speaking regions or countries (prior to entering Belgium), the list of languages for the particular device (and user) may be rearranged so that French appears as the first or preferred language for recognition.”).
Fernandez in combination with Kuczmarski et al. and Pitschel et al. and Osipova  are considered to be analogous to the claimed invention because they are in the same field of endeavor in language translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez in combination with Kuczmarski et al. and Pitschel et al. to incorporate the teachings of Osipova wherein the information indicating a preference, regarding a place, of the user is a ranking of appearances of countries in at least one of a search history, schedule information, or a record of delivered information which provides the benefit of reducing time required for translation ([0061] of Osipova).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US 10579742 B1) further in view of Kuczmarski et al. (WO 2019172946 A1) and Pitschel et al. (US 20140272821 A1) as applied in claim 1, 8, and 16, above and further in view of Huang et al. (US 20200211417 A1).

Regarding claims 7 and 14, Fernandez in combination with Kuczmarski, et al., and Pitschel et al. teach the limitations as in claims claim 1 and 8. 

However, Fernandez in combination with Kuczmarski et al. and Pitschel et al. do not explicitly teach, but Huang et al. does teach:
translate the intention that is estimated in the first language into a second language that is used to select the service (see Fig. 1 and ¶ [0020]: “[0020] According to another aspect of the present invention, there is provided a two-language free dialogue method for language learning including: recognizing, by an input recognizer, an input form and a type of input language of an input source language provided by a user; when the input form is a speech, recognizing a speech for converting the speech into a text; when the recognized type of the input language is a learning target language, analyzing, by a learning target language intent analyzer, a dialogue intent from the recognized learning target language; when the recognized type of the input language is a native language, analyzing, by a native language intent analyzer, a dialogue intent from the recognized native language; when a dialogue intent of the user is recognized as a translation request through the native language intent analyzer, translating, by a translator, a translation target into the learning target language [i.e., translating the intention from the first language (i.e., native language)]; and providing, by a dialogue processor, a system response [i.e., service based on the intent] according to a result of analyzing the dialogue intents  provided through the learning target language intent analyzer and the native language intent analyzer and a result of receiving a user utterance translated through the translator and processing the received user utterance in the learning target language. ”), and 
select the service to be provided, based on the intention that is translated into the second language (see Fig. 1 and ¶ [0020] citation as in limitation above.).
Fernandez in combination with Kuczmarski et al. and Pitschel et al. and Huang et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in language translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez in combination with Kuczmarski et al. to incorporate the teachings of Huang et al. of translate the intention that is estimated in the first language into a second language that is used to select the service and select the service to be provided, based on the intention that is translated into the second language which provides the benefit of providing an environment allowing the user to feel as if having a casual dialogue with a foreign language teacher who knows the native language of the user in language learning ([0119] of Huang et al.).

Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US 10579742 B1) further in view of Kuczmarski et al. (WO 2019172946 A1), Pitschel et al. (US 20140272821 A1), and Lee et al. (US 20180322870 A1). 
As to independent claim 16, Fernandez teaches: 
A computer-readable non-transitory recording medium stored with a program for causing a computer to: 
(see Fig. 6 [i.e., input/output devices], and Col. 14 lines 6-60 and Col. 15 lines 1-14: “(61) The system 600 may include one or more I/O devices 650. The I/O device(s) 650 may include one or more input devices such as a keyboard, a mouse, a pen, a game controller, a touch input device, an audio input device (e.g., a microphone), a gestural input device, a haptic input device, an image or video capture device (e.g., a camera), or other devices. […] (65) The system 600 may include any number of computing devices of any type. The computing device(s) may include, but are not limited to: a personal computer, a smartphone, a tablet computer, a wearable computer, an implanted computer, a mobile gaming device, an electronic book reader, an automotive computer, a desktop computer, a laptop computer, a notebook computer, a game console, a home entertainment device, a network computer, a server computer, a mainframe computer, a distributed computing device (e.g., a cloud computing device), a microcomputer, a system on a chip (SoC), a system in a package (SiP), and so forth.”), and 
(see Col. 9, lines 29-37 citation as in claim 1 above and Col. 14 lines 6-60 and Col. 15 lines 1-14 as in limitation above and: Col. 14 lines 6 :“In some examples, the I/O device(s) 650 may also include one or more output devices such as a display, LED(s), an audio output device (e.g., a speaker), a printer, a haptic output device, and so forth.”), 

However, Fernandez does not explicitly teach, but Kuczmarski et al. does teach:
estimate an intention of the content of the speech based on the content of the speech that is translated into the first language (see ¶ [0012] citation as in claim 1 above),
Fernandez and Kuczmarski et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in language translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez to further incorporate the teachings of Kuczmarski et al. of estimate an intention of the content of the speech based on the content of the speech that is translated into the first language which provides the benefit of improving the quality of automated assistant 120 in already supported languages ([0084] of Kuczmarski et al.).

However, Fernandez in combination with Kuczmarski et al. do not explicitly teach, but Pitschel, et al. does teach:
receive a guide related to a service in a language of the speech  (see ¶ [0164]: “In an example scenario, the user provides a speech input in English to the digital assistant "Where can I buy a torch?" [i.e., (received) guide related to service] The user, being a non-native English speaker, may not be aware that the term "torch" has a different meaning in the United States than in other English-speaking countries. […] For example, the paraphrase provided by the digital assistant can be in the form of a confirmation request "Did you mean you want to buy a "flashlight" which uses dry batteries instead of a burning fuel?" [i.e., (provided) guide related to service] Alternatively, the digital assistant optionally says "Searching for stores nearby that sell flashlights . . . ." [i.e., guide related to service]”), 
select the service based on the intention that is estimated (see ¶ [0163-0164]).
Fernandez in combination with Kuczmarski et al. and Pitschel et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in language translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez in combination with Kuczmarski et al. to incorporate the teachings of Pitschel et al. of receive a guide related to a service in a language of the speech and select the service based on the intention that is estimated and which provides the benefit of being helpful for non-native speakers visiting a foreign country (e.g., overseas students, business travelers, tourists, etc.), to learn and remember the local language and usage in context ([0079] of Pitschel et al.).

However, Fernandez in combination with Kuczmarski et al. and Pitschel et al.  do not explicitly teach, but Lee et al. does teach:
transmit, to a server, a content of a speech that is input  (see ¶ [0048]: “As described, user interactive device 100 may simply transfer the received user speech to central server 200, receive the results of providing associated services and performing associated tasks from central server 200, and output audio and video feedback to user as the results in accordance with at least one embodiment.”),
the guide being transmitted from the server (see ¶ [0048]: “As described, user interactive device 100 may simply transfer the received user speech to central server 200, receive the results of providing associated services and performing associated tasks from central server 200, and output audio and video feedback to user as the results in accordance with at least one embodiment.”) 
Fernandez in combination with Kuczmarski et al. and Pitschel et al. and Lee et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in speech or language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the receipt and transmission of data (i.e., to/from user) through a computing device of Fernandez in combination with Kuczmarski et al. and Pitschel et al. with the use of a server to transmit and receive data (i.e., speech)  as taught by Lee et al. in order to yield predictable results of executing complex tasks when local resources are limited (See KSR v.Teleflex).

Regarding claim 17, Fernandez in combination with Kuczmarski et al., and Pitschel et al. and Lee et al. teach the limitations as in claims claim 16. 
However, Fernandez in combination with Kuczmarski et al. and Pitschel et al.  do not explicitly teach, but Lee et al. does teach:
Fernandez further teaches: 
wherein the first language is different from the language of the speech (see Col. 4, lines 21-22: “(8) In some implementations, the input data may be translated from one NL to another [i.e., different] NL…”).

Regarding claim 20, Fernandez in combination with Kuczmarski, et al., and Pitschel et al. and Lee et al. teach the limitations as in claims claim 16.
Fernandez further teaches: 
wherein the first information is information indicating a preference, regarding a place, of a user of a device to which the speech is input (see Fig. 1, Col. 5, lines 47-52, and Col. 9, lines 32-37: “(13) … As shown in the example, two users 102(1) and 102(2) may respectively use user devices 104(1) and 104(2) to communicate with one another. (29) The input data 106 may be translated (204) from a first NL to a second NL. In some implementations, the second NL may be specified by the user 102(1). In some implementations, the second NL may be determined based on language preferences [i.e., preference], location [i.e., place], and/or other characteristic(s) of the user 102(2) [i.e., associated with device to which the speech is input] who is to receive the output data 120 [i.e., input speech].”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US 10579742 B1) further in view of Kuczmarski et al. (WO 2019172946 A1), Pitschel et al. (US 20140272821 A1), and Lee et al. (US 20180322870 A1) as in claim 16 above, and further in view of Ruiz et al. (US 10891435 B1).

Regarding claim 18, Fernandez in combination with Kuczmarski, et al., and Pitschel et al. and Lee et al. teach the limitations as in claims claim 1, above. 
However, Fernandez in combination with Kuczmarski et al. and Pitschel et al. and Lee et al. do not explicitly teach, but Ruiz et al. does teach:
wherein the server is configured to include intention understanding engines corresponding to a plurality of languages, (see Fig. 3A and Col. 2 , lines29-48, and Col. 6, lines 15-29: “(6) FIG. 1 illustrates one embodiment of an architecture for connecting an interactions cloud 102 within an interactive response system 100 through an interactive router 101 (herein referred to as an “iRouter”). As shown in FIG. 1, interactions cloud 102 is connected to a customer 103 through communications link 104. Interactions cloud 102 is also connected to support systems 106 and off-site agents 105 at iRouter 101 via a datalink, which comprises a TCP/IP data link in this example embodiment. Interactions cloud 102 in this example embodiment comprises a computer server. (30) In some embodiments, the natural language processing system 200 includes an intent model training module 215 that generates intent models (e.g., 230A and 230B) for the various languages supported by the system.”), 
and select and use an intention understanding engine corresponding to the first language to estimate the intention (see Fig. 3A and Col. 6, lines 30-47: “(31) The natural language processing system 200 includes an intent determination module 220 that determines a user intent for a given user expression. The intent determination module 220 selects the intent model 230 that corresponds to the language of the user expression (e.g., an English intent model 230 if the user expression is in English).”).
Fernandez in combination with Kuczmarski et al. and Pitschel et al. and Lee et al. and Ruiz et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in language translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez in combination with Kuczmarski et al. and Pitschel et al and Lee et al.. to incorporate the teachings of Ruiz et al. of wherein the server is configured to include intention understanding engines corresponding to a plurality of languages and select and use an intention understanding engine corresponding to the first language to estimate the intention which provides the benefit of having runtime speed advantages, since machine translation has already been performed and thus need not be performed when the query is being processed (Col. 8, lines35-45 of Ruiz).

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US 10579742 B1) further in view of Kuczmarski et al. (WO 2019172946 A1), Pitschel et al. (US 20140272821 A1), and Lee et al. (US 20180322870 A1) as in claim 16 above, and further in view of Osipova (US 20140180670 A1). 

Regarding claim 19, Fernandez in combination with Kuczmarski, et al., and Pitschel et al. and Lee et al. teach the limitations as in claims claim 16, above. 
Fernandez further teaches: 
wherein the program (see Col. 2, lines 27-30: “(5) Other implementations of any of the above aspects include corresponding systems, apparatus, and computer programs that are configured to perform the actions of the methods, encoded on computer storage devices.”.) causes the computer to 
transmit, to the server, location information of the computer as the first information(see Fig. 1, Col. 5, lines 47-52, and Col. 9, lines 32-37 citations of Fernandez as in claim 4, above.), 

However, Fernandez in combination with Kuczmarski et al. and Pitschel et al. and Lee et al. do not explicitly teach, but Osipova does teach:
the first language is a used language of a country that is indicated by the location information (see Fig. 4 and ¶ [0037] of Osipova citations as in claim 4, above.).
Fernandez in combination with Kuczmarski et al. and Pitschel et al. and Lee et al. and Osipova  are considered to be analogous to the claimed invention because they are in the same field of endeavor in language translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez in combination with Kuczmarski et al. and Pitschel et al. and Lee et al. to incorporate the teachings of Osipova where the first language is a used language of a country that is indicated by the location information which provides the benefit of reducing time required for translation ([0061] of Osipova).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

08/13/2022